DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 51-61, 65-67 and species 2, fig. 3b in the reply filed on 6/10/21 is acknowledged.
Claims 62-64, 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51-61, 65-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubbers et al. (US. 20020077631).
Lubbers discloses a surgical screw fig. 37 comprising: a screw shaft 462 having threads 464 in a first direction; a coil wound 460 around the screw shaft in an opposing second direction relative to the first direction, a second coil end capable to engage soft tissue when the surgical screw is rotated in the 
Lubbers’s surgical screw embodiment of fig. 37 fails to teach that the head having a bottom face having a flange; wherein said flange has a tunnel and wherein the coil end engages into the tunnel, wherein the tunnel and the first coil end are adapted and configured to release the first coil end when the surgical screw is rotated in the first direction.
However, Lubbers teaches other embodiment i.e. figs 30, 75, wherein the head 404, fig. 30 having a bottom face having a flange; wherein said flange has a tunnel 402 and wherein the coil end engages into the tunnel fig. 30, wherein the tunnel and the first coil end are capable to release the first coil end when the surgical screw is rotated in the first direction.
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the embodiment of fig. 37 of Lubbers with a tunnel that receives the coil end in view of the embodiment of figs. 30 and 75 of Lubbers in order to securely facilitate rotating the coil while rotating the screw shaft for insertion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 53-61 recites the limitation "the one or more" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SAMEH R BOLES/Primary Examiner, Art Unit 3775